DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendment Comments
The Examiner is unable to find explicit support for the amendment in line 8 of claim 5.  However, Figs. 2 and 4 illustrates wind guard 20 blocking airflow 3 towards auxiliary burner 13.  Therefore, the Examiner considers this as implicit support for heating while reducing an airflow toward the flame emitted from the auxiliary burner by an airflow guide.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment to the claims filed Oct. 21, 2021 is sufficient for the Examiner to withdraw the rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the term “the opening”.  
However, due to the amendment to the claims filed Oct. 21, 2021, there are still rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for claim 5 discussed below.

Claim 5 recites the limitation "the optical fiber porous preform" in lines 1, 12, and 14.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests “the optical fiber porous preform in line 1 of claim 5 is amended to “an optical fiber porous preform”.  For claim consistency, “the optical fiber porous preform” in lines 12 and 14 should be “the porous preform” since a porous preform is recited in line 5 of claim 5.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art rejection dated Jul. 21, 2021 have been considered but are moot, due to the new grounds of rejection necessitated by the amendment filed Oct. 21, 2021.  
The Examiner is referencing alternative embodiments, such as a third and/or fourth embodiment illustrated in Figs. 5 and 6 of Wada.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-5 under 35 U.S.C. 103 as obvious over Wada et al. (US 6,619,074 B1 – hereinafter Wada).
Regarding claim 1, Wada (Figs. 5 and 6 and Col. 8, line 29 to Col. 9, line 7) discloses a third and fourth embodiment of an apparatus for manufacturing a porous optical fiber preform comprising a reaction chamber (“reaction vessel 11”) configured to accommodate a starting material (rod with “glass fine particle deposit 5”), at least one main burner (“burner 2”), and at least one auxiliary burner (“burner 1”) in the reaction chamber.  Wada (Figs. 2A and Col. 5, lines 27-56) discloses multi-tube burners 1 and 2 emit oxyhydrogen flames by charging silicon tetrachloride gas into the multi-tube burners, and fine particles of silicon dioxide are produced by a flame hydrolysis reaction, and the silicon dioxide particles are deposited as a fine glass particle deposit 5 on seed rod 4.  Based on this disclosure by Wada, it would be obvious to a person having ordinary skill in the art, the at least one main burner and the at least one auxiliary burner in the third and fourth embodiment are also multi-tube burners that emit oxyhydrogen flames and are charged with silicon tetrachloride gas to produce silicon dioxide particles.  Therefore, it would also be obvious to a person having ordinary skill in the art, the at least one main burner configured to be supplied with a gas containing at least a source gas (“silicon tetrachloride”) and a flammable gas, such as oxygen and hydrogen, such that particulates (“fine particles of silicon dioxide”) are to be generated from reaction of the source gas and the flammable gas and deposited on the starting material (“seed rod 4”) and the at least one auxiliary burner configured to be directed toward an end portion of the starting material on which the particulates are to be deposited.  
Wada (Figs. 2A, 5, and 6) further discloses the at least one auxiliary burner (“burner 1”) is located closer to the end portion of the optical fiber porous preform (“glass fine particle deposit 5”) than the main burner and the at least one auxiliary burner is inclined with respect to a longitudinal direction 
Wada (Col. 5, lines 27 to 56 and Fig. 2A) discloses the multi-tube burners (i.e. main and auxiliary burners) emit oxyhydrogen flames and by charging silicon tetrachloride gas into the multi-tube burners, fine particles of glass of silicon dioxide are produced by a flame hydrolysis reaction.  As a result, a fine glass particle deposit is formed at the bottom end of the seed rod.  This provides for, or alternatively, it would be obvious to a person having ordinary skill in the art, the at least one main burner configured to be supplied with a gas containing at least a source gas (i.e. silicon tetrachloride) and a flammable gas (i.e. oxyhydrogen), such that particles (i.e. particulates) are to be generated from reaction of the source gas and the flammable gas and deposited on the starting material and the at least one auxiliary burner configured to be directed toward an end portion of the seed rod (i.e. starting material) on which the particulates are to be deposited.  
Wada (Figs. 5 and 6 and Col. 8, line 29 to Col. 9, line 7) further discloses an airflow guide (“baffle plate 8B” or “baffle plate 8C”) between a feed port 10 and burners 1 and 2.  This provides for an airflow guide provided such that at least part of the airflow guide is located across the at least one auxiliary burner (“burner 1”) from the starting material.
Regarding claim 2, Wada (Fig. 6) further discloses the baffle plate (8c) is bent in the horizontal direction to form an opening on a flame emission side, the opening allowing the auxiliary burner to emit flame, whereas the airflow guide covers a side of the auxiliary burner nearest the feed port 10, and the side being opposite to the flame emission side, and lateral sides as viewed from the flame emission side.
Regarding claim 3, Wada (Fig. 6) further discloses the baffle plate (8c) is bent in the horizontal direction to form an opening, the opening of the airflow guide is located downstream of feed port 10.  Wada (Col. 5, lines 34-45) further discloses in a first embodiment feed ports 10 for introducing a stream of inert gas to the reaction portion of the reaction vessel.  It would be obvious to a person having 
Regarding claim 4, in addition to the rejection of claim 1 above, Wada (abstract) discloses pulling up a seed rod for forming the porous optical preform.  Further, based on (Figs. 2A and 6), there is an opening in the reaction chamber for burner (1) (i.e. the at least one main burner).  Therefore, based on the additional disclosure of Wada that the seed rod moves, it would be obvious to a person having ordinary skill in the art the at least one auxiliary burner (“burner 1”) is configured to be immovable with respect to the starting material.  
Regarding claim 5, Wada (Fig. 6 and Col. 8, line 29 to Col. 9, line 7) discloses a fourth embodiment of an apparatus and a method of manufacturing a porous optical fiber preform comprising a reaction vessel 11, at least one main burner (“burner 2” ), and an auxiliary burner (“burner 1”) in the reaction chamber.  Wada (Figs. 2A and Col. 5, lines 27-56) discloses multi-tube burners 1 and 2 emit oxyhydrogen flames by charging silicon tetrachloride gas into the multi-tube burners, and fine particles of silicon dioxide are produced by a flame hydrolysis reaction, and the silicon dioxide particles are deposited as a fine glass particle deposit 5 on seed rod 4.  Wada (abstract) further discloses pulling up a seed rod for forming the porous optical preform.
Based on the disclosures by Wada, it would be obvious to a person having ordinary skill in the art, the at least one main burner and the auxiliary burner in the fourth embodiment, are also multi-tube burners for manufacturing a porous optical fiber preform and supplying a source gas (“silicon 
Wada fails to explicitly state heating an end portion of the porous preform by an auxiliary burner.  However, Wada further discloses (Figs. 1, 2A, 5, and 6) the auxiliary burner (“burner 1”) emits an oxyhydrogen flame, the desire to prevent a horizontal stream of gas from lowering a surface temperature of the glass fine particle deposit (Col. 6, lines 14-26) and prevent change in shapes of the flames of burners 1 and 2 by using a baffle plate, and (Fig. 6 and Col. 8, line 29 to Col. 9, line 7) an airflow guide (“baffle plate 8C”) between a feed port 10 and burners 1 and 2 and the airflow guide as a bent baffle place 8C forming a c-shaped opening.  Based on these additional disclosure by Wada, it would be obvious to a person having ordinary skill in the art, the method and apparatus for the fourth embodiment of Wada also provides for heating an end portion of the porous preform by an auxiliary burner while reducing an air flow toward the flame emitted from the auxiliary burner by an airflow guide (“baffle plate 8C”) at least part of which is located across the auxiliary burner from the porous preform, and having an opening that allows the auxiliary burner to emit a flame.  
Wada (Figs. 2A and 6) further discloses the auxiliary burner (“burner 1”) is located closer to the end portion of the optical fiber porous preform (“glass fine particle deposit 5”) than the main burner and the auxiliary burner is inclined with respect to a longitudinal direction of the optical fiber porous preform so as to face a preform shape at the end portion of the optical fiber porous preform.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 6,619,074 B1 – hereinafter Wada) as applied to claim 1 above, and further in view of Wada et al. (US 2002/0162363 – hereinafter Pub’363).
Regarding claim 6, as discussed in the rejection of claim 1 above, Wada (Fig. 6) discloses the baffle plate (8c) is bent in the horizontal direction to form an opening on a flame emission side, the opening allowing the auxiliary burner to emit flame, whereas the airflow guide covers a side of the auxiliary burner nearest the feed port 10.  Wada further discloses the desire to prevent a horizontal stream of gas from lowering a surface temperature of the glass fine particle deposit (Col. 6, lines 14-26) and prevent change in shapes of the flames of burners 1 and 2 by using a baffle plate (i.e. airflow guide). 
Wada fails to disclose the airflow guide is a U-shape covering that covers the lateral sides of the at least one auxiliary burner.  However, Pub’363 (Figs. 1a,1b, 2a, and 2b, abstract, ) discloses an apparatus for manufacturing optical fiber soot, which is similar to the method and apparatus for manufacturing a porous preform taught by Wada.  Pub’363 (Figs. 1b and 2b and [0031]) discloses a partition (13) to surround a burner to prevent airflow from irregularly flowing and discloses a U-shaped partition or a c-shaped (i.e. bent partition) similar to the airflow guide of Wada.  Both Wada and Pub’363 disclose airflow guides for directing airflow, it would be obvious to a person having ordinary skill in the art, the airflow guide of Wada could be an alternate shape for directing airflow to prevent a horizontal stream of gas from lowering a surface temperature and prevent change in shape of the flame of the auxiliary burner, such as a U-shape based airflow guide, as taught by Pub’363.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 6,619,074 B1 – hereinafter Wada)  as applied to claim 1 above, and further in view of Masaichi et al. (JP2012116731A – hereinafter Masaichi).
For the Masaichi reference, the Examiner is referencing pages of the attached machine translation (11 pages).
Regarding claim 7, Wada fails to disclose the airflow guide is made of titanium or Ti alloy.  However, Masaichi (Figures, abstract, and pg. 5) discloses an apparatus for manufacturing an optical fiber preform similar to the apparatus of Wada.  Masaichi discloses airflow guides 113 and discloses the .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA L HERRING/               Primary Examiner, Art Unit 1741